DETAILED ACTION
This Office Action is in response to application 16/456,064 filed on June 28, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 and 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chalkias U.S. Pub. Number 2019/0319798, in view of Huelsing et al. (Huelsing) (NPL: "XMSS: extended Merkle Signature Scheme"; May 2018).
Regarding claim 1; Chalkias discloses an apparatus, comprising:
a computer-readable memory (fig. 4);
signature logic to:
compute a message hash of an input message using a secure hash algorithm (para. [0039] the signing of a message is referred to as signing the message directly or signing a hash of the message);
apply a hash chain function to the array of secret key components to generate an array of signature components, the hash chain function comprising a series of even-index hash chains and a series of odd-index has chains, wherein the even-index hash chains and the odd-index hash chains generate a plurality of intermediate node values and a one-time public key component between the secret key components and the signature components (para. [0012] the signer generates a WOTS signature that includes the private key or a hash of the private key based on the value of the corresponding bit of the message. To verify the signature, the verifier regenerates the WOTS public key by hashing each value of the signature once or twice based on the value of the corresponding bit of the message; para. [0044] the OTS private keys and the OTS public keys of the OTS key pairs are referenced…where i indexes into the OTS key pairs, n indexes a private key pair or a public key pair, and b represents 0 or 1. OTS[i].priv[ ] represents an OTS private key, and OTS[i].pub[ ] represents an OTS public key. OTS[i].pub[ ] represents an OTS public key); and
store at least some of the intermediate node values in the computer-readable memory for use in one or more subsequent signature operations (para. [0095] verify the Many signature by regenerating the Many public key and comparing it to the published Many public key. When the notary is to sign the second block 1522, the notary generates a Merkle tree with nodes 1506-1508 similar to the Merkle tree with nodes 206-208. The notary then generates a many signature with a hash of the content of the block as the message to be signed and may store the signature with the block).

Chalkias does not disclose, which Huelsing process the message hash to generate an array of secret key components for the input message (page 16, the private key in WOTS+, denoted by sk (s for secret), is a length len array of n-byte strings; page 17, A WOTS+ signature is a length len array of n-byte strings.  The WOTS+ signature is generated by mapping a message to len integers between 0
and w – 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalkias to provide hash to generate an array of secret key components for the input message, as taught by Huelsing. The motivation is to provide chosen to ensure an appropriate level of security.  

Regarding claim 2; the combination of Chalkias and Huelsing discloses the apparatus of claim 1, further comprising logic to:
compute the message hash of the input message using at least one of a Winterniz One Time Signature (WOTS) scheme or a WOTS+ scheme that invokes a secure hash algorithm (SHA) hash function (Chalkias: para. [0012] the signer generates a WOTS signature that includes the private key or a hash of the private key based on the value of the corresponding bit of the message. To verify the signature, the verifier regenerates the WOTS public key by hashing each value of the signature once or twice based on the value of the corresponding bit of the message). 

Regarding claim 3; the combination of Chalkias and Huelsing discloses the apparatus of claim 1, further comprising logic to: store the intermediate node values generated and one time public key components generated by the even-index hash chains in the computer-readable memory; and use the one-time public key components to define computations through an authentication path through a Merkle tree (Chalkias: para. [0012] WOTS generates one private key for each bit of the message. WOTS then generates a WOTS public key that includes a public key for each private key that is a double hash of the private key. To sign a message, the signer generates a WOTS signature that includes the private key or a hash of the private key based on the value of the corresponding bit of the message. To verify the signature, the verifier regenerates the WOTS public key by hashing each value of the signature once or twice based on the value of the corresponding bit of the message. If the regenerated WOTS public key matches the published WOTS public key, the signature is verified. Implementations of WOTS typically sign groups of four bits at a time using a chain of 16 hashes to represent each of the 16 possible values of the group; para. [0044] a chain of hash trees (e.g., Merkle trees) that each have two leaf nodes. Each hash tree includes one leaf node that contains the hash of an OTS public key and one leaf node that contains the value of the root node of the next hash tree in the chain).

Regarding claims 8-10; claims 8-10 are directed to a computer implemented method which have similar scope as claims 1-3, respectively. Therefore, claims 8-10 remains un-patentable for the same reasons.

Regarding claims 15-17; claims 15-17 are directed to a non-transitory computer readable medium which have similar scope as claims 1-3, respectively. Therefore, claims 15-17 remains un-patentable for the same reasons.


Allowable Subject Matter
Claims 4-7, 11-14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
Applicant is encouraged to contact the examiner to expedite prosecution with Examiner’s proposed amendment to overcome the rejection.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Patent No. 10,608,824 to “Praus et al.” – Praus discloses a first public key is generated based at least in part on a first plurality of signing keys and a second public key is generated based at least in part on a second plurality of signing keys. The signing keys may be used to generate digital signatures. The second public key may be made available to verify a digital signature generated using a signing key from the second plurality of signing keys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU V TRAN/Examiner, Art Unit 2491